Title: To Thomas Jefferson from Amos Cross, 14 January 1808
From: Cross, Amos
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington Jany 14h 1808
                  
                  From the short Interview I had with the President this evening, respecting the appointment of Jonathan Nash as the keeper of the Light House on Watch Point (R.I.)   
                  have considered it as a duty I owe to Mr. Nash & the Publick to make some further communication on this subject, and have concluded that it will be less Inconvenient to the President to recieve in this way than Verbaly
                  I have lived in the Neighbourhood with Mr. Nash for more than Thirteen Years, he has during that Period as far as I have been capable of learning maintained an unblemished Character—his Honesty, and capability as far as he woud. consent to take Responsibility upon himself—will not I conclude be Qustioned by a single Person within the circle of his acquaintance—and he is considered by the owners of Navigation in that Quarter as much, the most suitable for that appointment amongst those that stand in nomination Mr. Nash will have it in his power to procure any security that Government may think proper to require— Excuse the liberty I have taken and at the same time the President may rest assured— that it proceeds from no other principle than that of an honest zeal for my Countries Interest 
                  I am Sir Very Respectfully
                  
                     Amos Cross 
                     
                  
               